Title: To John Adams from Thomas Digges, 12 July 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      Londn. 12 July 80
     
     I put on board a vessel which saild yesterday, the Books mentiond in the margin. I thought the Treaties might be servicable to You, and I mention the other particular pamphlets that you may prove whether all I send by that conveyance will come to hand. I have not heard from You since the letter ordering me to stop the sending the Papers via Ostend. There has been nothing material in the news way to inform you of since I inclosed a Gazette of the Chs. Town business. If I were to attempt to describe the folly and torrent of exultation about the taking that place it would fill pages; You, who do not Know this Country and the folly of its people, can have no Idea of it. The language of 1775 about unconditional submission is nothing to what You now hear. This people are absolutely mad with Exultation, and look upon America as much theirs as they do the Isles of Guernsey and Jersey. There is no standing against the Torrent; all reasonings upon the matter are vain. The Language comes from the Court, and gets thro the nobles and better people down to the lower and so on to the City; where the folly is not less obvious. Stocks have risen in consequence of it about five per Cent and every body is buying. The universal cry is, that America is again ours; we have beat the French fleet and remain masters of the Seas in the West Indies; (I wonder they do not claim dominion over the air) Rodney is certainly to intercept and take the Spanish Squadron; Mons. De Terneys fleet is thought an easy and sure prey to that of Adml. Graves; The Channel fleet is to continue blocking up the port of Brest, and prevent any junction of Ships from Cadiz &ce. &ce. Turning towards America they now say that No. Carolina will be certainly theirs, a body of Troops with arms and amunition for 2,000 of the back settlers have been sent there by invitation of the People; That Virga. will also be theirs, having sent Deputies to Ches. Town from the Back settlements praying to be aided by the British soldiery. If this is effected a fig say they for the northern Colonies tho they even boast too of having a considerable body of the Connecticut people in the Interest of Government. News of the taking Mobile came this day thro the Spanish papers but this is reckond nothing. The junction of the French and Spanish fleets in the Wt. Indies would be reckond nothing; the taking Antigua, St. Kitts or other Islands, nay even beating the invincible fleet of Rodney, woud all be reckond nothing; since we have got (as they express it) all the Southern Colonies. Such folly was never seen, the joy of the King and Court is visible to every one, and I do realy believe they had rather hear of such another massacre as that of Tarltons against the Virginians on the Borders of North Carolina or the hearing that Colony had submitted, then the distruction of the whole french and Spanish fleet in the West Indies. It is inconceivable how implacably bent the first man here seems to be for the reduction of America. You may depend that every nerve will be straind to get more Men and to send more Ships to Ama., nothing but some disastrous news to put them again in the Dumps will prevent the ministry acting vigorously as they possibly can do against America. Everything will be risqued to carry on that war; and without France does assist Her Allies, with a small fleet to continue on the Coast, and thereby prevent the easy transportation of British soldiers from Place to place, that much mischief will be done. They brag here of more troops being engagd in Germany by General Faucit and that 4,000 are to be sent out the 1st. of Augt. next or between that and the 20th. with 4 sail of the Line and some frigates. The N York fleet is yet detaind about 60 sail, and notwithstanding all their passing of Graves’s superiority over De Terney, I believe they will not let it sail till they hear on a certainty where Terney is gone—they certainly apprehend it is gone towards N York.
     A fleet of 20 or 30 West India Men are also ready to sail and a few East India Men most likely the whole may go together soon after the return of the Channel Fleet which is now expected dayly to return to Torbay. News is come today that the Channel fleet is spread so as to extend a considerable way to intercept a homeward bound french St. Domingo fleet, three of which have been already taken by Adm Geary and sent to Plymouth.
     Much has been put forth and very industriously too about a secret negotiation with Spain by a Mr. Cumberland and an Irish friar of the name of Hussy—both of whom I know. I believe nothing of it; as Cumberland took his family abroad for the purpose of cutting a little in His Expences, He being supposed much behind hand in the world. The Fryar was Part of the Household to the late Spanish Ambassador and has been once to Madrid and back hither since the Ambassador took his leave. This storey has helpd to raise the Stocks; but I believe some late maneuvres of Sr. Jo. Yorke with the Dutch, has helpd them up more either than that or the late news from America. We are all anxious here to know whether the Dutch and Russians will act spiritedly or otherways in the protection of their Commerce. The line of conduct of Portugal most likely will be guided by these powers. I know every Corner of that Country well and am not unacquainted at its Court from having resided there three or four years. Should affairs so turn out that any person, I do not mean in a capital but subordinate way, should be wanted I am ready and willing to go there, for I am sure I could do it to the material service of my Country, either by encouraging adventure from thence or in other more substantial services. There is not a merchantile man of any eminence in the Country that I do not personally know.
     I am with the highest Esteem Sir Yr. obedt. Servt. W S. C—h
     
      PS Books Sent.
      The 2 Vols. of Treaties from 1688 to 1771. Westminr. Magazine for June 1780. Remembrancer containing an Account of the Riots—2 Sermons on a fast day during the late War. Legal mode for suppressing Riots—Considerations on the late Disturbances (by Burke). Tumulte De Londres—also three small Pamphlets publishd gratis.
     
    